.

     OFFICE OF      TNE    ATTORNEY       GENERAL   OF TEXAS
                                 AUSTIN




Hon. L. 0. RatlIft, Jr.
Oountf Attorno~
Dlekanr Oounty
Spur, T~s88

Lh8r sir:


            fiOQ   FOUT 18tt8r       0
1OW8 1

                                                    0 8h8rQ8 Of




                                                    It fir8t tOk.8




     uotult 8t rhsoh thQ tOt81 nrubrr           Of 8hW8 8hOUld
     b8 rmdrr8d      far   tSx88.”

         Too requrrt snr opinion            88 to whloh of thr nQthOd8
thtu 8tl&lJ@8tQd
              in 8rriVil& 8t the            V8hlatiOll t0 bQ p18OQd UpOn
Ron. L. D. Ratllff, Jr., FagQ         2

thQ 8toOk 18 the OOrIXOt 0110,and if nQlthQr 18 oorrrct, thQn
to adrise the propar method of raluing euoh aharrr for taxation.

               Artlola 7164, Civil Statutrr, prorlUQr in part:
               "Art. 7164.    Rrndition Of real 68,t6tr.
            “Parson8 li8till#or randQrfag real  Q8tatQ
       ahell pakr a 8t8tQimQUt,duly signed ,and undrr
       oath, rhloh shall truly and dlrtlnotly sat forth:
               "1. The nemoof thr ownrr, abatrrot number,
       number of cunry,    thr number of thr cer,tlfleQtr,
       thQ M!XQ Or thQ Orlgln81 gralltQQ,thr numbrr Of
       aora8, and thQ trus   ml  full rebus thsreor.
            -2. Ths number oi thr lot and block and the
       truQ and full 9aluQ thQrQ.Of,togathrr with thr
       name 0r the town or city.
            “3. whsn the nama    of the original granter,
       or abstract number, or number of crrtlflcotr, or
       IltDbtWOf SUITQY 18 llllktloW,  flay ‘UQkllOWIl, ‘ Qnd
       qltr such dQaorlptlon a0 that land or lot cianbr
       ldQntlrl0d ana the trur and full ralue thQrQof
       0~88 bQ 6etQminQd.      Id.”

          Artlolr 7165, RQrieQd Cl911 Statutes, thrn requlrra
that every bank, Qta., 8hallmakQ. out and furnish the aoQQaaor
of taxs8 a 8wOrn statrmnt  ehonlng, "....(5) All othrr.property
bslonglng or appartslnlng to eald bank or bualnaas, lnoludlng
both parsonal property and rral Qetato, &all br 1:sted aa
other DQrsonal property and real rrtatQ."
               ThQn Artlcla 7166, Cirll   Statutes,   reada   aa   rOlhV?S:

               'Art. 7166. Asssssmsnt of real estate    br    bank8.

               V9Qrp  brnking corporation, State or national,
       doing   bu81neS8  in thlr State rhall, In the olty or
       town in whioh it 10 looatrd, rendrr its raal Qrtatr
       to thy tar as8Qasor at thr tlm8 and in the mannQr
       raqubad of lndlrlduals. At the time of lnaklng
       suoh rsndltlon    the prmsldent or eo.nmOther ofrlcer
       of aald bank shall file with said a8aQsQor n Sworn
       statsarnt rhowing the number ana amount of the 8harQ8
       of 8Oid bank; thr nam and residence of rach =&err-
       holdrr, and the numbar and amount of Qharra ownrd by
                                                                             ..L




                                                                                   35
Hon. 1. D. R8tliit, Jr., P8g8 )


          hfr,    IIt84  8hUrhOldU Of uid bank 8haL1,        in
          thQ~Oitr OI tom WhQrQ 8aid bank i8 lOOQt8d,
          rQXld8r   at thQir 80&d 181UQ 60 th8 t8X 888Q880r
          all 8hUQ8 OWQd        by him ia 8uOh bank1 8x16 in 0888
          Of hi8 f8iluri 80 %3 do, thQ 888Q88Or 8htii        888088
          8uOh tmrOnd8rQb 8huQ8 Q8 other lurrOndQ+ Droparty.
          lI8ohrhur     In 8uoh bank rh811 br tarrd onlf &r
          thr diffUQXlO     b QQtWQW4it8 lOtUti o88h ‘.9QlU8   QUb
          the prOpOZt:OnQtQ-    UQOUlrt PQr 8h8rQ 8t whloh it8
          r88108tatQ      18 Q888888d.. %%Q t8X88 dUQ UpOIIthr
          8h8F88     Of b8-u    OO~Or8tiOM 8hQ11 b8 8 1iUr th,rr-
          on, 8nd a0 bankln# OOrpOratiOli         8h811~mf 8IIydid-
          dQXld t0 8Iir    8hUQhOld8r WbO 18 illdd8Ult ia *hQ
           8p8nt of tax88 dur On hl8 8huQrI            nor rhall any
          g8llkfnq '. QO~OrQtiOll   pQroit    t&Q tiQtl8f8tUpOn it8
          book8 Of 84 8hUQ, th8 OWllQtOf whloh'18 in d8f8Rlt
          in th8 p8mlit        Of hi8 t8~~8 Upan th8 8-Q.      Hothin&
          hQrQill8htil bQ 80 OOn8trUQd 8i t0 tQX lUti0tW.l Or
          8t8tr     b8Uk8,  OT the 8harQhOldQrQ     thUQof, at a
          grQat8r rak than 18 8*8Qrrr& rgairut othrr MIIQ~Q~
          oa ltal ln th8 hand8 of lndlrlduQl8. Aotr 1865, p.
          10% ; 0. L. Vol. 9, p. 726."
         ~Unb+ t&a 8ta+ju)Qri1~01~6~~ thQ~+borQ, 8nd rpplioa-
b1.rOon8tltUtiOnalQrotirlOu8, inQlUd~ Art1018 8, SQOtiOn 1,
and ktiQlQ 8, BIOtiox 20, Wa think it i8 0lQUl.J OOlitQl8phtOd
tht       all     Pl'OpQrt   8UbjQOt  to 84 rllorro    tQX8tIOll 8h 81 1br l8-
8888QiI         8% 'r'n d.    Mnh. MXkR%YXbM.         &IWidQriXbg ,raoh to br
twQ, WQ think It #ala that in Art1018 7166, wh~r~h~ Tf 18
r8id  that, *Itsoh8hQra in ruoh bank rhall b8 turd only for thr
diffQl'QnOQ bQtws8n it8 aOtU81 8Q8h 981UQ aad the prOpOrtiOKIQtQ
8MOtULt  8r 8hUQ Qt whloh it8 rQti   Q8t8t8     i8  a88688d,-  it W68
oontu&    t8d th8t thr rQQ1 Q868tO 8hould hQV8 bren 888Q88Qd 8t
it8 808U81 Oa8h MrkQ8   V81UQ.  h  WQ lUid8r8tMd frOl8foul’ lQt-
tar, 65$of thr aotoal   rQ8h talu8 of thr land 18 $26,)75.00.
ThQ total OarhialuQ wool6 br #40,577.00~;ThQ diffQrQnOQ bQ-
tW8Qllth8t amOUIlt and thQ total Valor Of thQ 8h8rQ8 18 $9,&2&00,
8ll8th8t rQprQ8Qtlt8the total taxablr     9EdUQ    Of thQ 8hQr.8.
EOwQtQr,.It a pr8rr that in your Ooonty, thQ Board of Rqualiu-
tiOB 8r8ta8t i)Odllr l88QS8Q8 pW&'Qrtr 8t 65s Of it8 QOtllQl oa8h
valor. Buoh brlry truQ, thQrQ~Oan bQ no di8ori8inatiOn,but thir
pQrOQllt8gQmtut bQ QppliQd WlifOI'd~. L%VQly V8. %X.&T. RI. CO.,
120 8. w. 652. Honor, thy valuation fix.4 upon raid 500 rharsr
rhould br 65s of $9,423.00, or $6,124.95.
                                                       Tour8 rrrf Dnlly